EXHIBIT 10.32
 
INDEMNIFICATION AGREEMENT
 
THIS INDEMNIFICATION AGREEMENT (“Agreement”) is made and entered into as of
this           day of December, 2009 by ASTA FUNDING, INC., a Delaware
corporation (“Asta”) in favor of GMS FAMILY INVESTORS LLC, a Delaware limited
liability company (“GMS”) and JUDITH R. FEDER (“Feder”).
 
WHEREAS, pursuant to a certain Revolving Promissory Note of even date herewith
Bank Leumi USA (“Lender”) has made a loan to Asta in the original principal
amount of Six Million and 00/100 ($6,000,000) Dollars (the “Loan”); and
 
WHEREAS, as an inducement to Lender to make the Loan to Asta, Lender requested
that GMS enter into (i) that certain Guaranty of even date herewith with Lender
(the ”Guaranty”), (ii) that certain Account Control Agreement with the Lender
and UBS Financial Services Inc. (the “Account Control Agreement”), and
(iii) that certain Pledge Agreement (the “Pledge Agreement”) in favor of the
Lender pursuant to which GMS granted Lender a security interest in all of its
rights, title and interest in and to the Pledged Collateral (as defined in the
Pledge Agreement); and
 
WHEREAS, to induce GMS to enter into the Guaranty, the Account Control Agreement
and the Pledge Agreement, and to be bound by the terms thereof, Asta has agreed
to enter into this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Asta hereby agrees as follows:
 
1. Indemnification.  Asta hereby agrees to indemnify, defend, and hold harmless
GMS and Feder and their respective members, managers, officers, directors,
employees, agents, heirs, executors, successor and/or assigns (each an
“Indemnified Party”) from all costs, demands, claims, liabilities, actions or
causes of action, interests, penalties, damages, expenses, judgments or losses
(including reasonable attorneys’ fees and expenses) (collectively, “Losses”)
arising out of, in connection with, or in any way related to the Loan, the
Guaranty, the Account Control Agreement and the Pledge Agreement, including
without limitation, any Losses incurred by an Indemnified Party as a result of
the foreclosure of Lender’s security interest on the Pledged Collateral (with
the value of the securities held by the Pledged Account (as defined in the
Pledge Agreement) determined as of the date hereof).
 
2. Payment of Expenses.  Asta agrees that it shall pay, within five (5) days
after written demand, all out-of-pocket fees, costs and expenses incurred by GMS
or Feder in connection with the Guaranty, the Account Control Agreement, the
Pledge Agreement, this Agreement or any other documents executed or delivered in
connection therewith or herewith, including, without limitation, all recording
fees, filing fees and reasonable attorneys’ fees, costs and expenses.
 
3. Fee.  Simultaneously with the execution of this Agreement, Asta shall pay GMS
the sum of one hundred sixty thousand and 00/100 Dollars ($160,000) as a fully
earned, non-refundable fee in consideration of GMS’ entry into the Guaranty, the
Account Control Agreement and the Pledge Agreement.
 
4. Miscellaneous.
 
(a) Binding Effect.  This Agreement shall be binding upon Asta and its
successors and assigns (including any transferee of all or substantially all of
its assets and any successor by merger or otherwise by operation of law), and
shall inure to the benefit of GMS and Feder and their respective heirs,
successors and assigns.
 
(b) Modification and Waiver.  No alterations or variations of the terms and
provisions of this Agreement shall be valid unless made in writing and signed by
Asta, GMS and Feder or their successors or permitted assigns.
 
(c) Governing Law and Jurisdiction.  This Agreement shall be governed and
controlled as to validity, enforcement, interpretation, construction, effect and
in all other respects by the internal laws of the State of New York applicable
to contracts made therein, without regard to rules of conflicts of law.
 
[Remainder of Page Intentionally Left Blank]


47



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Indemnification Agreement is executed and delivered as
of the day and year first above written.
 
ASTA FUNDING, INC.
 

  By: 
/s/  Gary Stern


Name:     Gary Stern

  Title:  President


48